Citation Nr: 1403669	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected right knee contusion secondary to patellofemoral syndrome, evaluated as 0 percent disabling prior to January 17, 2013, and 10 percent disabling from January 17, 2013.  

2.  Entitlement to an initial increased rating for service-connected myofascial lumbar syndrome with disc protrusions, in excess of 10 percent.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

 R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2002 to April 2002; from August 2004 to January 2006; and from August 2008 to November 2009.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for myofascial lumbar syndrome with disc protrusions with an evaluation of 10 percent effective November 5, 2009, and for right knee contusion secondary to patellofemoral syndrome with an evaluation of 0 percent effective November 5, 2009.  A January 2013 rating decision granted a rating of 10 percent effective January 17, 2013 for the right knee contusion secondary to patellofemoral syndrome.  

The Board notes that, in addition to the paper claim file, there is a Virtual VA electronic claim file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.  

The issue of initial increased rating for myofascial lumbar syndrome with disc protrusions is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Prior to January 17, 2013, the Veteran's right knee contusion secondary to patellofemoral syndrome was manifested by pain and a full range of motion.  

2. From January 17, 2013, Veteran's right knee contusion secondary to patellofemoral syndrome was manifested by pain and a full range of motion.  

CONCLUSIONS OF LAW

1. Prior to January 17, 2013, the criteria for a compensable rating for a right knee contusion secondary to patellofemoral syndrome have been met.  38 U.S.C.A. 
§§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).  

2.  From January 17, 2013, the criteria for a rating in excess of 10 percent for a  right knee contusion secondary to patellofemoral syndrome have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2010, prior to the January 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection for a right knee contusion with patellofemoral syndrome.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Thus, any defect in the notice provided to the Veteran is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  (2007).

Nevertheless, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The June 2010 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that correspondence dated in June 2013 notifying the Veteran of the certification of his appeal to the Board, and informing him of the Board's Rules of Practice was returned as undeliverable.  However, the Veteran had already been informed of his right to submit additional evidence in correspondence dated in January 2013, of his right to a representative in correspondence dated in September 2012, and of his right to request a hearing in correspondence dated in September 2012.  Therefore, any defect with this notice is not prejudicial.  The Veteran's address has since been updated within the VA system. 
 
VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records and VA treatment records are in the claims folder, and the Veteran was provided with VA examinations in September 2010 and January 2013.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran had not requested a hearing.  Thus, the duties to notify and assist have been met.  

Legal Criteria

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as the claim for an increased evaluation for a right knee contusion with patellofemoral syndrome, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).  In this case, the RO has assigned an initial staged rating for this disability.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32  (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5   (1997); 38 C.F.R. § 4.59 (2013). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  

The general rating schedules for limitation of motion of the knee are 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2013).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated as follows:

A 0 percent disability rating is assigned for flexion limited to 60 degrees;
A 10 percent disability rating is assigned for flexion limited to 45 degrees;  
A 20 percent disability rating is assigned for flexion limited to 30 degrees; and 
A 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the knee is rated as follows:
A 0 percent disability rating is warranted for extension limited to 5 degrees;
A 10 percent disability rating is warranted for extension limited to 10 degrees;
A 20 percent disability rating is assigned for extension limited to 15 degrees;
A 30 percent disability rating is assigned for extension limited to 20 degrees;
A 40 percent disability rating is assigned for extension limited to 30 degrees; and 
A 50 percent disability rating is assigned for extension limited to 45 degrees.  

See 38 C.F.R. § 4.71a (2013).  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating. 64 Fed. Reg. 52, 376 (1999).  

Analysis

The Veteran essentially contends that his service-connected connected right knee contusion with patellofemoral syndrome is more disabling than contemplated by the noncompensable rating prior to January 17, 2013, and by the 10 percent rating from January 17, 2013.  

During the September 2010 VA examination, the Veteran described anterior pain over the knee and patellar tendon approximately twice weekly with associated swelling around the knee joint.  He had knee pain after standing for a half hour or walking more than an hour.  The examiner remarked that the May 2010 x-rays of the right knee were negative for abnormality.   

Physical examination of the right knee was normal.  Flexion from 0 to 140 without pain was demonstrated during the examination.  Three time repetition of flexion did not increase the pain.  Extension ended at 0 degrees, and there was no pain, nor did a three time repetition of extension increase the pain.  The Veteran did not demonstrate fatigue, weakness, lack of endurance, or incoordination with the three time repetition.  There was no effusion or swelling in the joint.  Varus and valgus strain and neural and 30 degrees of flexion were stable.  There was a negative anterior and posterior drawer sign.  The Lachman's test and McMurray's test were negative.  

VA medical records indicate that the Veteran has complained continually of right knee pain, as also reported during the VA examinations.  VA physical medicine and rehabilitation records indicate that he has reported the right knee pain, although pain treatment appeared to be for his low back disability.   However, the Veteran stated in his October 2012 VA Form 9 that he has participated in physical therapy for both his back and knee.  A February 2011 physical medicine and rehabilitation record indicates that there was an abnormal range of motion in the extremities, but was not specific as to where such motion was located.  There was no effusion in the bilateral knees, patellar compression, or joint line tenderness.  There was a positive mild right anterior draw, a negative McMurray test, and medial/lateral collateral ligament laxity.  The assessment indicated right knee internal derangement.  

The January 2013 VA examiner noted that the Veteran's had right knee pain located in the peripatellar region.  No surgery had been performed, and there had been no further injury.  The knee was positive for stiffness and swelling, but there was no heat or redness.  The Veteran stated that he uses a footstool at work to prop his leg up, takes etodolac, and uses a patellar strap or a wrap around brace during activities.  

The Veteran described his activities of daily life and job as not being limited, though he stated that his walking was limited to 1/2 to 1 mile before needing a short break, and standing was limited to 30 to 60 minutes before needing a short break.  The Veteran reported flare-ups of increased pain about 2 to 3 times per week, whereby he stops and rests his knee.  He did not, however, seek bed rest or medical attention.  He felt that his knee would give way, yet did not fall.  He did not experience locking of the knee.  

Range of motion measurements indicated that he had normal right knee flexion (140 degrees or greater), and painful motion began at 140 degrees or greater. 
In terms of his right knee extension, extension ends at 0 or any degree of hyperextension.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  Right knee post-test extension ends at 0 degrees, or any degree of hyperextension.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive use testing, nor any functional loss and/or impairment of the knee and lower leg.  He did have tenderness or pain to palpation for joint line or soft tissues of either knee.  

In terms of muscle strength testing, he had normal strength for knee flexion and knee extension.  In terms of joint stability testing, he had normal anterior stability, posterior stability, and medial-lateral stability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not experience 'shin splints,' and had not had a meniscectomy.  He had not had a total knee joint replacement, or arthroscopic or other knee surgery.  He did not have scars.  

In terms of assistive devices, he did use a patellar strap or knee brace occasionally, when he anticipated increased activity.  In terms of effective remaining function of the extremities, functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  No degenerative or traumatic arthritis was documented.  There was no x-ray evidence of patellar subluxation.  

The examiner found that the Veteran's knee and/or lower leg condition did not impact his ability to work.  

Based on the evidence, the Board finds that a compensable rating is warranted prior to January 17, 2013.  Although the evidence of record, including the September 2010 VA examination, indicates that the Veteran had full range of motion, he had continuous pain.  The Court has made clear that 38 C.F.R. § 4.59 also applies to non-arthritis cases.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (noting that 
the regulation is devoid of any requirement that the pain be arthritis-related).  
The Board therefore finds that there is functional loss due to painful motion, entitling the Veteran to the minimum compensable rating of 10 percent prior to January 17, 2013.  38 C.F.R. §4.59 (2013).

However, the Veteran is not entitled to a rating higher than 10 percent prior to January 17, 2013 for his right knee contusion secondary to patellofemoral syndrome under any other Diagnostic Codes.  The evidence of record indicates that he had a full range of motion in terms of right knee flexion and right knee extension.  Although a February 2011 record makes a reference to "abnormal" range of motion in the extremities, it does not indicate that this was manifested in the right knee, or even to what extent such "abnormal" range of motion might exist.  Therefore, a rating higher than 10 percent under Diagnostic Code 5260 or Diagnostic Code 5261 is not warranted.  In addition, there was no evidence that indicates that the Veteran had slight recurrent subluxation or lateral instability of the right knee for a higher rating under Diagnostic Code 5257.  Separate ratings for extension/flexion and for instability are thus not indicated.

The Board acknowledges the February 2011 assessment which indicates right knee internal derangement.  It also recognizes the Veteran's statements in his October 2012 VA Form 9 that indicate his knee will "give out" on him sometimes, and he falls to the ground, and that he needs a knee brace to walk.  However, even if the Veteran does fall on occasion when his knee "gives out," the evidence of record does not indicate that he has dislocated cartilage for a higher rating under Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Furthermore, the evidence does not support an award for a rating higher than 10 percent prior to January 17, 2013 under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum, as none of these disabilities have been demonstrated at any time during this period.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 (2013).  

In summary, the Board  finds that there is functional loss due to painful motion, entitling the Veteran to the minimum compensable rating of 10 percent prior to January 17, 2013.  38 C.F.R. §4.59 (2013).  To that extent, the appeal is granted, and a 10 percent rating is warranted for the entire pendency of this appeal.  There exists, however, no basis whatsoever for a rating in excess of 10 percent or for any separate ratings.  The Board would further point out that, in view of the minimal objective symptomatology, the presence of pain-related symptoms would not support an evaluation in excess of 10 percent under 38 C.F.R. §§ 4.40 and 4.45.   

Further Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee contusion with patellofemoral syndrome with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran reports that he has flare-ups of knee pain.  However, 38 C.F.R. § 4.45 (2013) specifically contemplates these symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not warranted.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his right knee contusion with patellofemoral syndrome renders him totally unemployable.  Rather, he indicated in the September 2010 VA examination that he works in a sedentary job.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  


ORDER

Entitlement to an initial evaluation of 10 percent for a right knee contusion with patellofemoral syndrome for the period from November 5, 2009 until January 17, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits/

Entitlement to an initial evaluation in excess of 10 percent for a right knee contusion with patellofemoral syndrome from January 17, 2013 is denied.



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, further development is necessary to properly adjudicate the Veteran's claim.  

January 2012 VA treatment records indicate that the Veteran was diagnosed with lumbar radiculopathy.  These treatment records indicate that the Veteran received lumbar epidural spinal injections for the lumbar radiculopathy.  

However, the January 2013 VA examination report indicated only that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Therefore, an examination should be conducted to reconcile the conflicting evidence of record as to the scope and severity of the Veteran's service-connected lumbar spine disability, including consideration of neurologic components, such as lumbar radiculopathy.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA spine examination to determine the scope and severity of his service-connected lumbar spine disability.  The entire claims file (including any relevant Virtual VA and VBMS records) should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should confirm that such records were available for review.  

The examiner is requested to conduct range of motion testing and to comment on all current symptomatology, with particular attention to painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.
The examiner must address whether the Veteran currently has lumbar radiculopathy.  In doing so, he must consider the January 2012 VA treatment records which indicate that the Veteran was diagnosed with lumbar radiculopathy, and that the Veteran received lumbar epidural spinal injections for the lumbar radiculopathy.  The degree (e.g., mild, moderate, etc.) of any lumbar radiculopathy must be described.  

The examiner must provide a rationale for the opinions
expressed, and reconcile any contradictory evidence of record.  

2. Thereafter, readjudicate the Veteran's claim, with consideration of whether any separate evaluations are warranted for radiculopathy or other neurological symptoms.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


